m




                                                                                  CO




IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                          No. 71912-2-1
                        Respondent,
                                                          DIVISION ONE

                                                          UNPUBLISHED OPINION
TRAVIS LEE LILE,

                        Appellant.                        FILED: February 29, 2016


          Appelwick, J. — Lile appeals his assault convictions and his conviction for

resisting arrest. He contends that the trial court erred when it denied his affidavit
of prejudice as untimely. He claims that the trial court erred when it denied his
motion to sever counts. Lile asserts that the trial court made several evidentiary

errors.     He argues that one of those evidentiary errors resulted in the State
improperly impugning defense counsel. He maintains that the trial court erred
when it denied his request for a self-defense jury instruction. He alleges that all

these errors amounted to cumulative error warranting reversal. We affirm.
No. 71912-2-1/2




                                     FACTS


      On February 16, 2013, Taylor and Alyssa Powell1 went out to drinks with

Christopher Rowles and his girlfriend, Amanda Millman, in downtown Bellingham.

Over the course of the evening, Millman had about a beer and a half and part of a

mixed drink.   Rowles had two drinks. Taylor was drinking more than Rowles.

Alyssa became very intoxicated over the course of the evening. As the group

decided to leave a nightclub at the end of the night, Millman was helping Alyssa

walk, because she was so intoxicated that she was stumbling and swaying back

and forth. The group walked down a hill on a sidewalk. The group encountered

another group on the sidewalk—Travis Lile's group.

      Lile and his friends also went out in downtown Bellingham that night. They

had been drinking at a party earlier in the evening and had walked downtown to

go to a bar. Lile was with Sean Duff, Cameron Moore, and Allen Owens. Lile,

Owens, and Duffare in the Navy. Lile's group was walking up the hill on the same

sidewalk as the other group walked down the hill.

      As the groups walked toward each other, Taylor and Rowles were about 10

to 15 feet behind Millman and Alyssa. As Millman and Alyssa passed Lile's group,

it appeared to Rowles that Millman bumped Lile accidentally with her purse or

elbow. Lile's group yelled things at the women as they passed, and Lile called the

women a profane name. Alyssa said, "F-U." Millman turned around and saw Lile

walking backward up the hill. At that point, Lile turned around and bumped


       1 We refer to the Powells by their first names for the sake of clarity. No
disrespect is intended.
No. 71912-2-1/3




shoulders with Rowles as Rowles walked down the hill. According to Rowles, the

two passed each other, Lile then yelled, "hey" at Rowles, and when Rowles turned

around, Lile punched him. According to Lile, he threw the punch, because Rowles

and Powell were in his face and he felt threatened.      A scuffle between the men

ensued. Millman approached the fight yelling at the men to stop. Lile hit her. Lile's

punch knocked Millman out, knocked some of her teeth out, and fractured one of

her facial bones.


       Officer Jeremy Woodward was on patrol in downtown Bellingham that night.

Officer Woodward heard yelling and saw a commotion on a sidewalk near a bar.

From his police car, he saw Lile punch Rowles in the face. Around the time Officer

Woodward was exiting his police car, Lile had turned and punched Millman.

       Officer Woodward ran toward Lile's location. At that point, Lile was already

walking away. As Officer Woodward approached Lile, he yelled, "[Sjtop, police.

You're under arrest." Officer Woodward attempted to grab Lile by his shirt. But,

Lile knocked Officer Woodward's hand away and took off running.                Officer

Woodward chased Lile who eventually tripped and fell.             Officer Woodward

struggled with Lile. Lile struck Officer Woodward on the right side of his face hard

enough that it knocked Officer Woodward off balance and knocked his glasses off.

The struggle continued. Officer Woodward tried to apply a lateral visceral neck

restraint to get Lile to comply, but Lile tucked his chin and Officer Woodward was

not able to apply it. Eventually, after another officer arrived, the officers were able

to handcuff Lile.
No. 71912-2-1/4




       Lile was charged with assault in the second degree for assaulting Millman,

assault in the fourth degree for assaulting Rowles, assault in the third degree for

assaulting Officer Woodward, and resisting arrest. After a jury trial, the jury found

Lile guilty of all charges. Lile appeals.

                                    DISCUSSION


       Lile argues that the trial court erred when it denied his affidavit of prejudice

as untimely. He contends that the trial court erred when it denied his motion to

sever. He claims that the trial court abused its discretion when it refused to permit

evidence of Rowles's previous orders of adjudication for domestic violence after

Rowles testified on cross-examination that he was not a "fighting person." Lile

asserts that the trial court abused its discretion when it admitted evidence of

whether Lile considered himself to be a warrior during cross-examination and when

it required Lile to answer the State's question about the meaning of his tattoo. He

maintains that the trial court abused its discretion when it allowed witnesses to

testify about events that insinuated defense counsel improperly coached the

defense witnesses. He alleges that it was error for the State to argue in closing

argument that Owens said he would not have thrown a punch like Lile did in the

same situation. Lile argues that the trial court erred when it denied Lile's proposed

self-defense instruction for the third degree assault charge against a police officer,

because Lile did not know that he was assaulting an officer. Finally, Lile claims

that he is entitled to a new trial based upon the cumulative error doctrine.
No. 71912-2-1/5




  I.   Affidavit of Prejudice and Motion to Sever

       Lile first argues that the trial court erred when it denied his affidavit of

prejudice as untimely. Lile filed a motion and declaration of counsel to recognize

his affidavit of prejudice and exclude Judge Ira Uhrig from making any rulings.

       Affidavits of prejudice are governed by RCW 4.12.040 and 4.12.050. State

v. Dennison, 115 Wash. 2d 609, 619, 801 P.2d 193 (1990).            RCW 4.12.040 is a

mandatory, nondiscretionary rule allowing a party in a superior court proceeding

the right to one change of judge upon the timely filing of an affidavit of prejudice

under RCW 4.12.050. ]a\

       RCW 4.12.050(1) provides some limitations for when the motion and

affidavit may be filed. It states that the party may file the motion,

       PROVIDED, That such motion and affidavit is filed and called to the
       attention of the judge before he or she shall have made any ruling
       whatsoever in the case, either on the motion of the party making the
       affidavit, or on the motion of any other party to the action, of the
       hearing of which the party making the affidavit has been given notice,
       and before the judge presiding has made any order or ruling involving
       discretion, but the arrangement of the calendar, the setting of an
       action, motion or proceeding down for hearing or trial, the
       arraignment of the accused in a criminal action or the fixing of bail,
       shall not be construed as a ruling or order involving discretion within
       the meaning of this proviso.

14

       A. Discretionary Ruling

       Whether the trial court properly denied Lile's motion for an affidavit of

prejudice turns on whether Judge Uhrig made any discretionary rulings prior to Lile

filing the affidavit. After Lile was arraigned, the parties brought several motions to

continue before Judge Deborra Garrett. After many additional continuances, a trial
No. 71912-2-1/6




setting order was filed on January 15, 2014 setting the matter for a January 22,

2014 status conference and February 3, 2014 for trial.2 Judge Uhrig presided at

the hearing on January 22. Judge Uhrig orally granted a motion to continue the

trial date. A written order continuing the trial date from February 3 to February 10

was signed by Judge Uhrig and filed on February 3.

       On February 6, the parties went before Judge Uhrig on Lile's motion to

sever. As soon as the parties went on record, William Johnston informed Judge

Uhrig that Lile filed an affidavit of prejudice against him that morning. The State

argued that the affidavit was untimely, because Judge Uhrig made a discretionary

decision on January 22 when he granted the motion to continue. On February 21,

Judge Uhrig entered a written order formally rejecting Lile's affidavit of prejudice

as untimely because of his previous oral continuance and because he had entered

a written order continuing the trial from February 3 to February 10.

       Lile argues that Judge Uhrig's ruling on the motion to continue was not

discretionary. The general rule is that granting or denying a continuance motion

is a discretionary ruling, because the court must consider various factors such as

diligence, materiality, due process, a need for an orderly procedure, and the
possible impact ofthe result on the trial. In re Recall of Lindquist, 172Wn.2d 120,

130-, 258 P.3d 9 (2011). The general rule applies in cases in which one party has



       2The State asserts that it was Judge Uhrig who granted the continuance at
a status hearing on January 13, 2014. But, there is nothing in the record confirming
that this occurred. And, the order filed January 15 was signed by Commissioner
Martha Gross. The order was based on agreement between the prosecutor,
defense counsel, and the defendant.
No. 71912-2-1/7




unilaterally moved for a continuance. See, e.g., Lindquist, 172 Wash. 2d at 126;

State v. Maxfield. 46 Wash. 2d 822, 829, 285 P.2d 887 (1955); Donaldson v.

Greenwood. 40 Wash. 2d 238, 241-42, 242 P.2d 1038 (1952). But, a trial judge does

not exercise discretion in finding no need to rule on a continuance.      State v.

Guajardo, 50 Wash. App. 16, 19, 21, 746 P.2d 1231 (1987).

      The State argues that the general rule should control here and that Judge

Uhrig's ruling was discretionary. The State relies predominantly on Lindquist to

support its argument. Lindquist moved to continue a hearing, because he was on

vacation and unable to appear. 172 Wash. 2d at 126. A continuance would have

delayed the hearing beyond a statutory time limit. \± Therefore, the trial judge

denied the motion. ]d. Subsequently, the opposing party filed an affidavit of

prejudice against the trial judge. ]d\ The trial judge dismissed the affidavit of

prejudice as untimely, because itwas filed after he had made a discretionary ruling

on Lindquist's motion to continue. Id. at 126-27, 130-31.

       In affirming, the Lindquist court reasoned that unlike merely preparing the

calendar, granting continuances involves the exercise of discretion. ]d. at 130-31.

It noted that the trial judge was required to invoke his discretion in weighing

whether delaying the hearing to allow Lindquist to be present justified continuing

the hearing beyond the statutory deadline. Id. at 131.

       By contrast, Lile relies on State v. Dixon, 74 Wash. 2d 700, 703, 446 P.2d 329

(1968), arguing that it is the closest case factually to his. He argues that Judge
No. 71912-2-1/8



Uhrig's decision was not discretionary, because it was merely a calendaring

matter.


          Dixon had filed a motion to suppress and a motion to dismiss, and noted

them to be heard in October. Dixon, 74 Wash. 2d at 700. The State moved to renote

two of Dixon's motions for September.        Id. The judge handling the motions

calendar heard argument and granted the State's motion to renote. ]d. at 701.

Subsequently, Dixon filed an affidavit of prejudice against that judge when the

hearing on the merits commenced, jd. The motion calendar judge concluded that

Dixon's affidavit of prejudice was untimely, because his ruling on the State's motion

to renote was discretionary. Id

       The Dixon court reversed and concluded that Dixon's affidavit of prejudice

was timely filed. See id. at 703. Because of the King County Superior Court's

rotating sitting schedule forjudges on the motion calendar, a different judge would

have heard the merits of the motions depending on whether it was heard in

September or October. Id. Therefore, Dixon was uncertain as to whether the

judge he sought to remove would actually hear the merits of his motions until after

a ruling on the motion to renote was already made by that judge. Id. The Dixon

court stated,

       With the uncertainty as to which judge would be the ultimate judge
       at the hearing on the merits thus injected into the cause by the state's
       motion, it would be manifestly unfair to compel petitioner to expend,
       mayhaps uselessly, his motion and affidavit of prejudice prior to the
       conclusion of the hearing on the state's motion.
No. 71912-2-1/9




Id, The facts of the case are not those here. Dixon did not involve a continuance

of the trial date. It involved a change of date to hear the motions. It involved unique

considerations of fairness.    But, Lile points to a comment of the Dixon court

subsequent to its decision for relief:

              Furthermore, it is our view that the setting and/or renoting and
       resetting of a cause or motion for hearing on the merits is a
       preliminary matter falling squarely within the ambit and
       contemplation of the proviso to RCW 4.12.050. This proviso
       specifically excludes from the discretionary classification otherwise
       referred to therein those orders and/or rulings relating to 'the
       arrangement of the calendar' or 'the setting of an action, motion[,] or
       proceeding down for hearing or trial.' This language, in our view,
       clearly embraces the calendaring action taken by the motion
       calendar judge in resetting petitioner's motions pursuant to the
       state's motion.

Id, (quoting RCW 4.12.050). This statement is an accurate application of the

statute to the facts in Dixon. However, it cannot be regarded as establishing a rule

that every calendaring motion, including trial continuances, are nondiscretionary

acts. Many subsequent cases, including those cited above, hold otherwise.

       An exception to the general rule governs when both parties act in concert

by stipulating or making a joint motion. In State ex rel. Floe v. Studebaker. 17Wn.2d

8,15,134 P.2d 718 (1943), litigants signed a stipulated order consolidating two court

actions for the purpose of trial and continuing the case so that it could be

consolidated. The trial court entered an order continuing the case and noted that the

court reserved its decision on the consolidation. Jd, at 15-16. The court later entered

an order consolidating the cases. Id, at 16. The Floe court held that affidavits of

prejudice filed afterthe orders were timely, jd, at 16. It reasoned that a court is not

required to exercise discretion when asked to make an order involving preliminary
No. 71912-2-1/10




matters such as continuing a case, where all the parties have stipulated to that order,

id, at 17.

        Years later, in State v. Parra. 122 Wash. 2d 590, 591-92, 599, 859 P.2d 1231

(1993), Parra argued that the judge did not make a discretionary decision when it

granted both the defense's and the State's motions submitted in an omnibus order.

The Parra court discussed Floe and noted that for purposes of an affidavit of

prejudice, stipulated orders do not invoke the court's discretion:

               "Neither do we think it can be said that the court was called upon
        by any of the attorneys connected with this case to make any ruling
        involving discretion, as contemplated by the statute. We do not believe
        it can be said that the court is required to exercise discretion when
        asked to make an order involving preliminary matters such as
        continuing a case, or for consolidation, where all the parties have
        stipulated that such order be made."

id. at 599 (emphasis omitted) (quoting Floe. 17 Wash. 2d at 17). The Parra court

reasoned that the distinction drawn in Floe relating to stipulations makes sense:

        When first enacted in 1911, the affidavit of prejudice statute did not
        contain a timeliness requirement. In order to avoid the absurd result
        of parties invoking the court's discretion and then waiting to see the
        disposition of the judge before asserting the right, this court read a
        timeliness requirement into the statute in State ex. Rel. Lefebvre v.
        Clifford. 65 Wash. 313, 315, 118 P.40 (1911).

id.

        The Parra court then noted that the Floe court implicitly acknowledged that

many issues may be resolved between the parties and presented to the court in the

form of an agreed order. JU at 600. It noted that the matters will generally resolve

pretrial disputes regarding issues of admissibility of evidence, discovery, identity of

witnesses, and anticipated defenses, id. The Parra court reasoned that if the parties


                                               10
No. 71912-2-1/11




have resolved such issues among themselves and have not invoked the discretion

of the court for such resolution, then the parties will not have been alerted to any

possible disposition that a judge may have toward their case, id. And, if the court

then refuses to accept a stipulation, the effect is generally to place the parties in their

original positions regarding the matters affected by the stipulation, id, at 601. Each

party is then free to seek resolution of the issue through a motion before a judge, id.

       Generally, a stipulation is an agreement between the parties to which there

must be mutual assent, id. To be effective, the terms of a stipulation must be definite

and certain, id. Stipulations are favored by courts and will be enforced unless good

cause is shown to the contrary, id,

       Parra argued that an omnibus order submitted by both parties indicating which

motions they intended to pursue was akin to a stipulation, because neither party

objected to the entry of the order, id, at 599. Parra claimed that because neitherthe

State nor the defense objected, the judge's discretion was not invoked, id. The Parra

court rejected this argument, and concluded that a party's decision not to object to

opposing counsel's motion does not constitute a stipulation by that party, id, at 601-

02.

       Here, prior to going before Judge Uhrig, the State had suggested to

Johnston that they continue the trial for a week, and Johnston said it would be no




                                                11
No. 71912-2-1/12




problem. At the hearing, counsel for both Lile and the State verbally proposed to

continue the case one more week until February 10:

             MR. JOHNSTON:        Morning, Your Honor.        Mr. [James]
      Hulbert[3] and I were talking about the case and we propose to move
      the case one week.

             THE COURT:           Okay.



             MR. JOHNSTON:        This is what's referred to, Your Honor, as
      the Super Bowl continuance.141

             THE COURT:           Okay.

             (Hearing is adjourned)

(Emphasis added.) By informing the court that "we" propose to continue the case

one week, Johnston signaled to the trial court that the motion was a joint motion.

On February 3, the State appeared before Judge Uhrig for the formal entry of a

written order setting the matter for February 10. An order setting trial date was

filed, continuing the trial from February 3 to February 10. The findings indicated

that the matter was reset by agreement of the prosecutor, defense counsel, and

the defendant. The minutes for the February 3 status hearing indicate that an

agreed order setting trial date had been signed during the hearing.

      Here, unlike in Floe, there was no written stipulation presented to the trial

court at the time Judge Uhrig made his oral ruling. However, the record reveals

an agreement between the parties to continue to a specific date. The attorneys


      3 Hulbert represented the State.
       4 Super Bowl XLVIII took place on February 2, 2014—the day before trial
was scheduled to begin. Super Bowl XLVIII, https://en.wikipedia.org/wiki/2013_
Seattle_Seahawks_season (last visited February 9, 2016).

                                           12
No. 71912-2-1/13




and the court all treated the oral motion to continue as a joint motion at the time it

was made. And, the parties and the court treated the ensuing order as an agreed

order when it was entered on February 3.          Under the reasoning in Parra, the

parties' presentation of the joint oral motion to continue to the trial court was akin

to a stipulation resulting in the agreed written order of February 3. Had Judge

Uhrig denied the motion, either attorney would have been free to make a different

motion. We hold that Judge Uhrig's acceptance of the joint motion and signing of

the agreed order were not discretionary acts.5 Therefore, Judge Uhrig erred in

treating his ruling as a discretionary act, concluding that the affidavit of prejudice

was untimely, and denying the change of judge on February 6.

       B.   Reversible Error

       Although a change of judge should have been granted, the State asserts

that reversal is not warranted where the judge sought to be removed did not

preside over the trial. Judge Uhrig did not preside over Lile's trial. Judge Garrett

       5 The State also relies on Dennison, 115 Wash. 2d at 620, to support its
assertion that Judge Uhrig's decision on the continuance was discretionary. In
Dennison, the court specifically noted, in a footnote, that although the parties
stipulated to a continuance, the trial court decided whether to grant or deny a
continuance in its discretion. k_atn.10. Similarly, in State v. Espinoza, 112Wn.2d
819, 821-22, 823, 774 P.2d 1177 (1989), reversed in part on other grounds, 112
Wash. 2d 819, 774 p.2d 1177 (1989), the court applied the general rule when
considering whether two different continuance rulings were discretionary. One
ruling was on a motion to continue brought by only the defendant, but the other
was on a motion to continue brought by defendant and joined by the State, id, at
821-22. The Espinoza court cited to the general rule and did not distinguish
between the two continuances, id, at 823. Both the Dennison footnote and
Espinoza were in conflict with Floe when they were decided. And, neither the
Dennison court nor the Espinoza court cited to Floe or provided any indication that
they were aware stipulations are treated differently in this context. Because the
Washington Supreme Court subsequently reaffirmed Floe in Parra. we adopt the
reasoning in Parra on this issue.

                                             13
No. 71912-2-1/14




did. But, the State provides no authority to support its assertion. The State claims

that it was unable to find any supporting authority, because in all other cases, the

judge who improperly denied the affidavit of prejudice presided over the trial.

       Once a party timely complies with the terms of the affidavit of prejudice

statutes, the judge to whom it is directed is divested of authority to proceed further

into the merits of the action. State v. Cockrell, 102 Wash. 2d 561, 565, 689 P.2d 32

(1984); Dixon, 74 Wash. 2d at 702; In re Welfare of McDaniel. 64 Wash. 2d 273, 275,

391 P.2d 191 (1964). Prejudice is deemed established and the judge loses all

jurisdiction over the case. Cockrell, 102 Wash. 2d at 565.

       We must decide whether the improper denial of an affidavit of prejudice

results in mandatory reversal for a new trial or whether the outcome depends upon

the degree of prejudice to the party whose affidavit of prejudice was improperly

denied. No published case in Washington has considered whether reversal is

required under these factual circumstances—where a judge failed to recuse after

incorrectly denying an affidavit of prejudice, buta different judge presided over the

actual trial. However, one Washington Supreme Court case suggests when a trial

judge makes a ruling even after he should have recused because of a timely filed

affidavit of prejudice, reversal is not necessarily required. See State ex rel. LaMon

v.TownofWestport, 73 Wash. 2d 255, 261, 438 P.2d 200 (1968), overruled on other

grounds by Cole v. Webster. 103 Wash. 2d 280, 692 P.2d 799 (1984).




                                             14
No. 71912-2-1/15




       In LaMon, two town voters filed a petition to recall the mayor of the town,

because he committed acts of malfeasance while in office. Id, at 256. One of the

charges against the mayor was that he appointed Tony McClendon as town clerk

when the mayor should have known that McClendon was unqualified,                    id,

McClendon was named as a party in the action. k_ at 260. The trial court found

that some of the charges against the mayor were legally sufficient to invoke the

provisions of the recall statute, id, at 257-58.

       The town appealed the trial court's decision. k_ at 258. The town made

several arguments on appeal, but one involved the fact that the court made a ruling

after McClendon timely filed an affidavit of prejudice. k_ at 259-60. At a hearing,

the judge noted that McClendon filed an affidavit of prejudice. k_ at 260. Lawyers

for both the voters and the town explained to the court that although McClendon

was a named party to the action, he was never served. Id, at 260-61. And, that

although he filed an affidavit of prejudice, he was not a proper party to the action.

See id, at 260. Consequently, counsel for the voters moved to dismiss him from

the action. k_ The judge granted the attorney's motion to dismiss, reasoning that

McClendon was not a proper party, id. And, the judge instructed the parties to

proceed, id.

       On appeal, the town argued that it was error for the trial court to try the

cause, because the filing of the affidavit of prejudice automatically divests the trial

court of jurisdiction, id. The LaMon court reasoned that although McClendon was

erroneously named and although he was never served with process, his voluntary



                                              15
No. 71912-2-1/16




physical presence in the courtroom vested the trial court with in personam

jurisdiction over his person. Id, at 261. It noted that McClendon was entitled to

challenge the impartiality of a judge who might be called upon to make a ruling as

to his status in the litigation. k_ The court reasoned that the fact that the trial court

may have granted what McClendon desired does not retroactively undo the error.

Id, The LaMon court concluded that because the trial court's ruling on the voters'

motion to dismiss McClendon occurred after the affidavit of prejudice had been

properly filed, the trial court's ruling was in contravention of RCW 4.12.040 and

RCW 4.12.050. id.

       But, the LaMon court continued, "It is not every error that is reversible error,

however." Id, It noted that McClendon's dismissal from the action was concurred

in, or at least acquiesced in, by the town. k_ The town agreed in open court that

McClendon was an improper party and did not object either when McClendon was

dismissed from the action or when the trial court proceeded to hear the cause on

the merits, id. Therefore, it concluded that because the town did not object below,

reversal was inappropriate under the circumstances. See id, at 761-62.

       McClendon was the party wronged by the judge making a ruling after his

timely filing of an affidavit of prejudice. But, the subsequent ruling on the motion

to dismiss provided similar relief in that he was not tried before that judge.

Although he was the wronged party in the trial court, on appeal he was not the

party who sought reversal based on the wrongful denial of his relief—the town did.

Although factually distinguishable from Lile's case, LaMon stands for the



                                               16
No. 71912-2-1/17




proposition that not every ruling made after the timely filing of an affidavit of

prejudice automatically constitutes reversible error. With this idea in mind, we next

consider whether Judge Uhrig's actions after Lile timely filed the affidavit of

prejudice constituted reversible error under these circumstances.

       Judge Uhrig took three actions in Lile's case after denying the affidavit of

prejudice: (1) He declined to set another date for trial until a firm date could be set

to accommodate the necessary witnesses,6 (2) he denied Lile's motion to sever,7

and (3) he entered an agreed order resetting the trial date after there was no judge

available to commence the trial.8 Judge Garrett presided over the remainder of

the proceedings.

       Lile argues only that Judge Uhrig's ruling on his motion to sever was

improperly made after the denial of the affidavit of prejudice. He correctly asserts


       6 Lile filed a motion to continue the February 10 trial date. After much
discussion about calendaring and witness logistics, Judge Uhrig declined to set
another date for trial until a firm date could be set to accommodate the necessary
witnesses. Therefore, Judge Uhrig did not make a ruling at this point, much less
a ruling involving the exercise of discretion. See Guaiardo, 50 Wash. App. at 21
(stating that a judge does not exercise his or her discretion when finding no need
to rule on a motion). Moreover, Lile does not argue that his trial was affected by
Judge Uhrig's inaction on his initial motion to continue.
        7 Lile's motion to sever counts requested that the court order two separate
trials. Lile argued that the first trial should govern the alleged second degree
assault of Millman and the alleged fourth degree assault of Rowles. He asserted
that the second, separate trial should encompass the alleged third degree assault
of Officer Woodward and the resisting arrest charge. After hearing argument from
the parties, Judge Uhrig denied Lile's motion to sever. The court filed an order
denying Lile's motion to sever and an order denying Lile's motion to reconsider the
ruling on the severance motion on February 21
        8 On February 18, when trial was to commence, no judge was available to
preside over the trial. Judge Uhrig continued the case by agreement of the parties
until March 3. Lile does not argue that his trial was affected by Judge Uhrig's entry
of the agreed order continuing the trial date.

                                              17
No. 71912-2-1/18




that Judge Uhrig had no authority to rule on the motion and that the ruling on the

motion is void. Lile was prejudiced, because prejudice is presumed from the fact

the affidavit of prejudice is filed. But, Lile also identifies how he believed he was

actually prejudiced by what occurred after the affidavit was not honored: he might

have prevailed on his motion to sever had another judge considered it and the

denial of the motion to sever impacted the trial.

       However, Lile did have an opportunity to have another judge rule on the

motion. CrR 4.4(a)(2) states that ifa defendant's pretrial motion for severance was

overruled, he or she may renew the motion on the same ground before or at the

close of all the evidence. Thus, pursuant to CrR 4.4(a)(2), Lile had an opportunity

to renew the motion before Judge Garrett at the start of trial or any time before or

at the close of all of the evidence. k_ Lile did not renew his motion to sever at any

point. In fact, by failing to renew his motion to sever before the close of trial, Lile

waived the issue of severance on the merits and cannot now raise it on appeal.

CrR 4.4(a)(2); State v. Bryant, 89 Wash. App. 857, 864-65, 950 P.2d 1004 (1998).

Thus, it was Lile's failure to renew the motion to sever that foreclosed his

opportunity to have another judge hear his motion to sever, not that Judge Uhrig

made a ruling on the motion after he was divested of authority to do so.

       On these facts, the ruling by Judge Uhrig on the motion to sever after Lile

filed his affidavit of prejudice, while without authority, had no effect on the outcome

of the trial beyond a reasonable doubt. We conclude the error does not constitute

reversible error.




                                              18
No. 71912-2-1/19




 II.   Domestic Violence Evidence


       Lile argues that the trial court erred when it refused to permit evidence of

Rowles's previous orders of adjudication for domestic violence after Rowles

testified on cross-examination that he was not a "fighting person."

       During cross-examination, Rowles testified that even though Lile was

exchanging profanities with Powell on the night of the incident, he was not too

concerned. Rowles testified that words do not hurt people and because he is not

a "fighting guy" he lets things "roll off my chest." And, when asked whether he was

punching people back during the fight, Rowles responded, "I didn't, I'm not a

fighter. I didn't want to be a fighter."

       Outside of the presence of the jury, Lile argued that these statements gave

the impression that Rowles is a man of peace and that Rowles's testimony opened

the door for the admission of evidence that Rowles had harassed an ex-girlfriend.9

He argued that the harassment evidence constituted fighting and that he should

be permitted to draw the harassment evidence out on cross-examination. Lile

clarified that he was not arguing that the evidence was admissible as evidence of

a common scheme or plan, but rather as impeachment evidence, because Rowles

opened the door with his statements. Lile offered exhibit 21—a petition for order




        9 Before trial began, Lile filed an ER 404(b) motion to admit evidence of
"prior assaultive or harassment acts" by Rowles involving stalking and harassment,
of previous ex-girlfriends and an incident of assault involving one of them. The
trial court denied Lile's ER 404(b) motion pretrial, reasoning that the events
involving Lile and his ex-girlfriends were not sufficiently similar or relevant to the
situation here.

                                             19
No. 71912-2-1/20




of protection based on an assault incident against one of Rowles's ex-girlfriends

and the order of protection entered by the court.

       The incident of assault involved a time when Rowles was mad at his then-


girlfriend, because someone had texted her, and she would not give him her

phone. Rowles allegedly grabbed her arms and wrists, held her on the bed, and

prevented her from getting away. Eventually she fell off the bed and hurt her neck.

She also stated that Rowles said he would "beat the asses" of two men at her


workplace, because she talked to them.

       The evidence shows that these instances transpired because of jealousy or

because the women had ended the relationship with Rowles. While the evidence

suggests that Rowles may be abusive and possessive in romantic relationships,

nothing in the evidence indicates that Rowles punched his girlfriends or that he

ever fought with a third party stranger.

       A statement in one of the petitions for an order of protection indicated that

Rowles threatened to beat two men, but there is no evidence that ever occurred.

And, that threat stemmed from jealousy in his romantic relationship.             After

reviewing the court record of Rowles's alleged assault of his ex-girlfriend, the trial

court specifically noted that the allegations involving the assault in the petition for

an order of protection did not accuse Rowles of fighting. The trial court found that

the assault allegations listed in the petition for the order of protection against

Rowles were not sufficiently similar to be used to impeach Rowles.




                                             20
No. 71912-2-1/21




       On appeal, Lile argues that Rowles opened the door to general

impeachment by cross-examination about the domestic violence adjudications

when he professed that he was not a fighting person. He argues the critical fact

for the jury to decide was whether Lile or Rowles started the fight. He argues the

trial court denied Lile key evidence challenging the credibility of Rowles's assertion

that he was not the initial aggressor in the fight.       Lile asserts that evidence

impeaching Rowles is critical, because this case was a credibility contest—Rowles

and Millman versus Lile and his companions. Lile relies upon State v. York. 28
Wash. App. 33, 36-37, 621 P.2d 784 (1980), which discusses the admission of

evidence under ER 608(b) and State v. Gefeller, 76 Wash. 2d 449, 455, 458 P.2d 17

(1969) for the proposition that challenged evidence may be allowed in because of

an "open door."10

       ER 608 provides that specific instances of a witness's conduct, introduced

for the purpose of attacking his or her credibility, may not be proved by extrinsic

evidence. But, they may be inquired into on cross-examination in the discretion of

the court, if probative of truthfulness or untruthfulness. This court reviews the trial

court's decision to admit or exclude evidence for abuse of discretion.        State v.

Thomas, 150 Wash. 2d 821, 856, 83 P.3d 970 (2004). In exercising its discretion, the


       10 When a party opens up a subject of inquiry on direct or cross-
examination, he contemplates that the rules will permit cross-examination or
redirect examination within the scope of the examination in which the subject
matter was first introduced. Gefeller, 76 Wash. 2d at 455. The State argues the door
was not opened because Lile first elicited Rowles's testimony on cross-
examination of the State's witness—the State did not elicit the testimony on direct
examination. The trial court never made an explicit ruling about whether Rowles
opened the door to any evidence when he testified that he was not a fighter.

                                              21
No. 71912-2-1/22




trial court may consider whether the instance of misconduct is relevant to the

witness's veracity on the stand and whether it is germane or relevant to the issues

presented at trial. State v. O'Connor. 155 Wash. 2d 335, 349, 119 P.3d 806 (2005).

Relevant evidence is evidence that tends to make the existence of any fact that is

of consequence to the determination of the action more probable or less probable

than it would be without the evidence. ER 401.


       Lile contends that the proffered evidence was proper, essential to the

defense, and admissible under York. In York, a drug case, York was convicted

primarily based on the testimony of an undercover investigator for the sheriff's

department, who testified to buying two bags of marijuana from York. 28 Wash. App.

at 34. On direct examination, the investigator testified about his background, his

military service, and his past experience performing undercover work, id. The

defense sought to cross-examine the investigator with evidence that he had been

fired from a position with another law enforcement agency, because of

irregularities in his paperwork procedures and unsuitability for the job. k_ But, the

trial court granted the State's motion in limine to exclude the evidence as a

collateral matter. k_ Through other witnesses, the defense provided York with an

alibi, id, at 34-35. And, it sought to show that the investigator had fabricated the

drug buy, because he needed the money and was being paid for each successful

drug buy. Id,

       The York court concluded that the trial court abused its discretion in

excluding the evidence, because the investigator was the only witness to have



                                            22
No. 71912-2-1/23




seen York sell the drugs and because his unsullied background and credibility

were stressed by the prosecution. Id, at 35-36. It noted that the investigator's

credibility was not a collateral matter, but was instead the very essence of the

defense, id, at 36.

       The alleged misconduct of the testifying witness in York—the irregularities

in the investigator's paperwork procedures causing him to lose a previous job—

was itself an act calling the investigator's credibility into question. And, that the

investigator had been fired for fabricating paperwork was probative of whether he

was fabricating his testimony related to the drug buy.

       Here, unlike the evidence introduced in York, evidence about whether

Rowles is a fighter is not itself probative of his truthfulness.11     But, Rowles's

testimony did directly contradict Lile's testimony. Rowles testified that Lile was the

initial aggressor as between the two men. He also testified that he did not punch

back during the fight, because he was not a fighter and did not want to be a fighter.

       Rowles did not testify that he was a peaceful person. That was Lile's

characterization of his testimony.     Nor did he testify that he had never been

aggressive or threatening, only that he was not a fighter. Therefore, Rowles's

testimony would not have opened the door to evidence that Rowles is generally

not peaceful or that Rowles is generally aggressive. It would have opened the

       11 It is worth noting that York is also distinguishable, because the court
emphasized that the investigator was the only individual who saw the drug buy and
that he was one of the most important witnesses against York. 28 Wash. App. 34,
37. Here, by contrast, Millman saw the entire fight and testified that Lile was the
initial aggressor as between Rowles and Lile. And, unlike in York. Rowles's
background was not painted as pristine nor did the State emphasize his credibility.
In fact, here, the defense was able to impeach Rowles on other issues.

                                             23
No. 71912-2-1/24




door to only evidence that Rowles is a fighter or was the initial aggressor in the

fight—evidence directly contradicting Rowles's testimony and challenging his

credibility.

        Rowles's behavior leading to the entry of the protection orders was factually

different than the behavior involved with being the aggressor in a fight with a male

stranger. Lile could not offer the evidence to establish Rowles had actually thrown

a punch or had been the first aggressor. Thus, it was not an abuse of discretion

to conclude that the proffered evidence was not probative of whether Rowles was

a fighter. Nor would it challenge Rowles's stated reason for not punching back

during the fight. If it was not probative of whether he was a fighter, it would not

undermine his credibility.

        We hold that the trial court did not abuse its discretion in excluding this

evidence.


 III.   Warrior Evidence

        Lile next contends that the trial court erred when it admitted Lile's testimony

about whether he considered himself a warrior and when it required him to answer

the State's questions about the meaning of his tattoo.

        Lile testified at trial. During direct examination, Lile testified that he hit

someone during the fight, because that person was coming toward him in an

aggressive manner, and he was very frightened. He further testified that he felt

very threatened and scared for his life.




                                              24
No. 71912-2-1/25




       During cross-examination the State began by asking Lile questions about

his job in the Navy. The State sought and received confirmation that Lile went

through boot camp which taught him to function in stressful combat situations and

that Lile is trained to fight in naval wars. The State then turned to the night in

question. Lile testified that the males in Lile's group outnumbered the males in

Rowles's group. Lile testified that during the fight he was not angry, but was very

scared.


       After some additional questioning, the State returned to asking questions

about Lile's naval experiences. The State asked Lile whether in the Navy he has

to make decisions in potentially hostile environments. Lile responded that he does.

And, Lile testified that he is proud of his ability to function in the military. Next, the

State asked Lile whether he is proud of the fact that he is a warrior. Lile objected

to the question based on the "implication," and the trial court sustained the

objection. The State then asked Lile whether he was a person who gets scared

easily at the prospect of a fight. Lile objected, "I'd object, it calls for, refers to

matters that [it] should not, if they exist." The trial court overruled the objection.

Over objection, Lile responded that he has not been in many fights, that he was

scared during the fight in question, and that he does scare easily at the thought of

a fight. The State followed up by confirming that Lile has not been in a lot of fights.

Lile objected, "What does this have to do with it?" The trial court agreed with Lile

and noted that Lile could answer the question, but then the State needed to move

on. Lile testified that he had not been in many fights.



                                               25
No. 71912-2-1/26



       Then, the State asked Lile whether one of the words in the tattoo on Lile's

back was Latin for "warrior." Lile objected based on relevance and probative value.

The trial court sustained the objection.

       After some additional unrelated questioning, outside of the presence of the

jury, the State explained to the court that itwished to pursue the line of questioning

about whether Lile considers himself a warrior in order to impeach Lile's statement

that he was afraid during the fight ("Well if he self identifies as a warrior it's a lot

less likely he got afraid of the locals and the investment banker than if[] he's an

accountant or something."). The trial court stated that it did not believe it was

appropriate to question Lile about what a warrior is, nor is it appropriate for the

State to make a connection between a warrior in the armed forces and a person

who is an assaulter. The State noted that it was not going to say that Lile is an

assaulter, but that he is a person who knows how to handle himself in a fight.

       After further discussion, the trial court informed the State that it could ask

the question about whether Lile considers himself a warrior and if Lile said no, the
State could ask about the meaning of the tattoo on Lile's back. The trial court was

apparently persuaded by the State's argument that it wanted to rebut Lile's claim
that he was overcome with fear during the incident.

       After the trial court made its ruling, Lile argued that "warrior" in this context

is a volatile term and that allowing questioning about whether Lile is a warrior in

this context impugns everybody in the military. The court reiterated its ruling and
stated that it did not believe that the word "warrior" when applied to a person in the



                                              26
No. 71912-2-1/27




armed services is prejudicial or a pejorative term. Lile noted that the State was

improperly making a connection between Lile being a warrior and being more likely

to have started the fight. The court noted, "You can make that connection in

argument, I've ruled on what facts are permissible to support that connection. And,

of course, you'll have the opportunity for redirect."

       The following questioning took place in the presence of the jury:

       Q:     (BY MR. HULBERT) Mr. Lile, you're a warrior, aren't you?

       A:     No, sir.

       Q:     You have a word, you have the Latin phrase for eternal warrior
              tattooed on your back?

                         MR. JOHNSTON: I object, he says he's not a warrior.

                     THE COURT: All right. The question will be permitted.

                         MR. LILE: Yes, sir.     I've got the words aetermus
              pugnatortattooed across my upper back. In Latin that means
              eternal warrior. .. .




                         .... I got the tattoo because of my religious beliefs. I
              do believe that I will be an eternal warrior for God and that I'm
              to carry out his works whether I fall short or not.
       A party may assign error to the appellate court on only the specific ground
of evidentiary objection made at trial. State v. Frederick, 45 Wash. App. 916, 922,
729 P.2d 56 (1986). When the State asked Lile about his tattoo, Lile objected
based on relevance and probative value. Up to that point, Lile had not stated a

specific basis for the objection. On appeal, ER 404(b) is the only evidentiary rule
or legal authority Lile cites. Lile clearly did not object on this basis below. The



                                                27
No. 71912-2-1/28




remainder of Lile's evidentiary arguments are wholly unsupported.12 As such, we

decline to consider them. Frederick. 45 Wash. App. at 922.; RAP 10.3(a)(6) (brief

must contain arguments         together with citations to legal authority); Cowiche

Canyon Conservancy v. Boslev. 118 Wash. 2d 801, 809, 828 P.2d 547 (1992) (stating

that arguments not supported by authority will not be considered).

IV.    Impugning Defense Counsel

       Lile argues that the trial court erred when it allowed the prosecution to

undermine the integrity of defense counsel by suggesting that he tampered with

the defense witnesses.


       During trial, the State called Detective Tim Ferguson to testify. Throughout

direct examination, the State elicited testimony insinuating that Johnston had

instructed Sean Duff, a defense witness who was in Lile's group on the night of the

fight, not to meet with Detective Ferguson. The State did so by eliciting testimony

that Duff had agreed to meet with Detective Ferguson on a specific day, that Duff

canceled the meeting, and that Detective Ferguson had informed Duff that he

needed to meet with him regardless of what Johnston had told him. Duff testified

for the defense.




       12 Lile also argues that the actions of the State in painting Lile as a "warrior"
was misconduct and improper cross-examination. Lile provides no authority or
additional argument to support this assertion. As such, we decline to address
whether    the     State's   cross-examination     of   Lile   constituted   prosecutorial
misconduct. RAP 10.3(a)(6) (briefmust contain arguments together with citations
to legal authority); Cowiche Canyon Conservancy v. Boslev, 118 Wash. 2d 801, 809,
828 P.2d 549 (1992) (stating that arguments not supported by authority will not be
considered).

                                              28
No. 71912-2-1/29




      The State probed this line of questioning further during its cross-

examination of Duff. Lile objected, and the jury was excused. The State explained

that it sought to elicit testimony from Duff about why he had canceled the meeting

with Detective Ferguson. It sought to do so both because it would rebut any of

Lile's allegations that Detective Ferguson's investigation of the incident was

deficient and because Duff previously provided two different reasons for canceling

the meeting. Outside the presence of the jury, the trial court ruled that the State

could ask Duff whether he gave two different reasons for canceling the meeting

without asking Duff why he did so. The court also noted that it was permissible for

the State to draw out testimony that Duff met with Johnston in the company of

other witnesses and that they discussed the facts of the incident together.

      After the jury returned, the testimony proceeded as follows:

       [BY MR. HULBERT]: So you had spoken to Detective Ferguson on
            the phone, indicated that you would want to come in and make
              a statement to him; is that correct?

       A.    Yes.

       Q.    And then you indicated to him that you were on your way to
              see Mr. Johnston; is that correct?

       A.     Yes.

       Q.     And then after you met with - well, strike that. When you met
              with Mr. Johnston, Allen Owens was there as well, correct?

       A.     Yes.

       Q.     And was Mr. Lile there?

       A.     No.




                                            29
No. 71912-2-1/30


      Q.     So you, after meeting with Mr. Johnston you changed your
             mind about wanting to meet with Detective Ferguson; is that
             correct?

             MR. JOHNSTON: I'm objecting to, Your Honor, to the inquiry.



             .... he's doing the same thing the Court prevented him -

                   THE COURT: I am going to permit the question
             because as I understand it this is the chronology in time in
             which the events occurred, but I'm also going to instruct the
             jury that's simply what this is, a discussion of the chronology
             in time when the events occurred and you're not to infer
             anything beyond the testimony, you're not to infer any causal
             connection that you don't hear testimony or other evidence
             about. . .

      Q:     (BY MR. HULBERT): So it was after, at some point after
             speaking with Mr. Johnston you changed your mind about
             wanting to see Detective Ferguson; is that right?

      A:      Itwasn't that I changed my mind, there was a set time we were
             supposed to meet and that time changed and I had to get back
             to work so that's the reason why.

      Then, during the State's rebuttal during closing argument, the State pointed

out that the defense witnesses all used a particular phrase to describe the physical

contact between Lile and Rowles on the night of the incident: "shoulder check."

The State then opined, "So one of them did [use the phrase], one of them didn't.

And then the next they go and see Mr. Johnston together, and then in a subsequent

interview all of a sudden [the one who was not using the phrase] is using the term

shoulder check." Lile objected arguing that "[i]t sounded improper." The court

responded, "I'll simply instruct the jury that witnesses and parties meet with lawyers

frequently in the development of a case so the fact that a witness or lawyer met




                                             30
No. 71912-2-1/31




with another lawyer is not to be taken by you to make an adverse inference against

anybody."

      On appeal, Lile argues that the State's actions constituted disparagement

of defense counsel, which is a violation of the Sixth Amendment. He argues that

none of the questioning and argument impugning the integrity and professionalism

of defense counsel should have been allowed in the trial.

      A prosecutor must not impugn the role or integrity of defense counsel. State

v. Lindsay. 180 Wash. 2d 423, 431-32, 326 P.3d 125 (2014).             Prosecutorial

statements that malign defense counsel can severely damage an accused's

opportunity to present his or her case and are therefore impermissible. k_

       Lile relies upon only United States v. McDonald, 620 F.2d 559 (5th Cir.

1980) to support all of his assertions. In McDonald, the prosecutor attempted to

establish that McDonald had destroyed evidence of a counterfeiting operation

while agents waited four hours for a search warrant for McDonald's house. k_ at

561. The prosecution deliberately elicited testimony that McDonald's attorney was

present at the time the warrantwas executed, id, at 561-62. The prosecutor used

that testimony during rebuttal in closing argument to suggest that because the

defendant had several hours' notice before the house was searched, and because

his attorney was present at the scene the defendant would have had sufficient time

to dispose of any evidence, id, at 562.

       On appeal, McDonald argued that the prosecutor's statements violated

McDonald's right to counsel. Jd, The McDonald court concluded that the purpose



                                           31
No. 71912-2-1/32




of the reference to the attorney's presence at the scene was to cause the jury to

infer that McDonald was guilty. k_ at 564. It stated that the reference penalized

McDonald for exercising his Sixth Amendment right to counsel, id. The McDonald

court held that it is impermissible to attempt to prove a defendant's guilt by pointing

ominously to the fact that he has sought the assistance of counsel. k_

       Here, the questioning, testimony, and argument did not implicate Lile's Sixth

Amendment right to counsel or imply that by having exercised that right Lile was

guilty. Rather, the evidence was used to imply that the main witnesses' credibility

was questionable, because they had met with each other in Johnston's presence

and discussed the events of the night before giving their statements to Detective

Ferguson. Thus, McDonald is distinguishable. Moreover, the State never made a

direct assertion explicitly impugning Johnston. And, that Johnston coached the

defense witnesses is not a necessary inference, but a possible inference. Lile

provides no authority for the proposition that it is error for the State to create

suggestive point-in-time references that calls a witness's credibility into question.

       Lile argues that the questioning and argument can be said to be improperly

implying that Johnston coached the witnesses' testimony or instructed the

witnesses not to meet with Detective Ferguson. However, the trial court twice

instructed the jury not to draw these inferences or draw causal connections not

supported by the evidence. A curative instruction may be used to alleviate any

prejudicial effect of an attack on defense counsel. See State v. Thorgerson. 172
Wash. 2d 438, 452, 258 P.3d 43 (2011) (concluding that a curative instruction would



                                              32
No. 71912-2-1/33




have alleviated any prejudicial effect of a prosecutor's disparaging remarks about

defense counsel). Therefore, we hold that the trial court did not violate Lile's Sixth

Amendment right.

 V.    Closing Argument

       At trial, Owens's testimony was presented via a video deposition.13 During

closing argument, the State argued, "And Allen Owens also said he wouldn't have

thrown the punch if he were in Mr. Lile's shoes." The State concedes in its brief

that the prosecutor's reference to Owens's testimony during closing argument was

error, because that testimony was not heard by the jury. But, it notes that if Lile is

asserting that the prosecutor's reference in closing argument was prosecutorial

error, he should have presented argument and citation to authority. Lile did not file

a reply brief clarifying his argument. Because Lile presented no argument or

authority relating to prosecutorial misconduct in either his opening brief or his letter

to the court, we decline to consider that issue. RAP 10.3(a)(6); McKee v. Am.

Home Prods.. Corp. 113 Wash. 2d 701, 705, 782 P.2d 1045 (1989) (stating that

issues not supported by argument and citation to authority will not be considered

on appeal).




       13 In Lile's opening brief, he argued that the trial court erred when it did not
redact an excerpt from Owens's video deposition discussing whether Owens would
have thrown a punch like Lile did in a similar situation. He argued that it
misrepresented self-defense law. But, Lile later wrote a letter to this court
conceding that the portion of Owens's deposition testimony that he quoted in his
opening brief was not actually presented to the jury. However, he noted that the
reference to that testimonywas still presented to the juryduring the State's closing
argument.

                                              33
No. 71912-2-1/34




VI.    Self Defense Instruction

       Lile argues that the trial court erred when it denied him a self-defense

instruction for the third degree assault charge against a police officer.

       Below, Lile proposed a self-defense instruction for the assault in the third

degree charge—the assault of Officer Woodward.              His proposed self-defense

instruction was based on Washington Pattern Jury Instructions: Criminal 17.02, at

253 (3d ed. 2008) (WPIC). WPIC 17.02 states in part, "The [use of] force upon or

toward the person of another is lawful when [used] [by a person who reasonably

believes that [he] is about to be injured] in preventing or attempting to prevent an

offense against the person, and when the force is not more than is necessary."

(Alterations in original.) Lile proposed the same self-defense instruction for the

assault in the second degree and assault in the fourth degree charges. Below, Lile

referred to this instruction as the "norm" self-defense instruction. We will refer to

this instruction as the general self-defense instruction.

       The State argued that Lile's proposed self-defense instruction, the general

self-defense instruction, is not available when the assault is alleged to have been

against a law enforcement officer. The trial court denied Lile's request for the

general self-defense instruction for that charge.       The self-defense instruction

provided to the jury specifically stated,

               This defense does not apply if the person upon whom the
       force was used was a law enforcement officer performing his or her
       official duties. Therefore, this instruction applies to Counts I (Assault
       in the Second Degree) and II (Assault in the Fourth Degree). This
       instruction does not apply to Counts III (Assault in the Third Degree)
       or IV (Resisting Arrest).


                                             34
No. 71912-2-1/35




      A defendant in a criminal case is entitled to have the jury fully instructed on

the defense theory of the case. State v. Stalev. 123 Wash. 2d 794, 803, 872 P.2d
502 (1994).     However, a defendant is not entitled to an instruction which

inaccurately represents the law or for which there is no evidentiary support. k_ An

appellate court reviews a trial court's choice of jury instructions for an abuse of

discretion. State v. Hathaway. 161 Wash. App. 634, 647, 251 P.3d 253 (2011).

       Lile first argues that he was entitled to the self-defense instruction, because

he did not know that Officer Woodward was a police officer. He argues that the

right of self-defense and the right to resist an arrest is based on the clear criterion

that the defendant knew that he was "dealing with a law enforcement officer." State

v. Bradley, 96 Wash. App. 678, 683, 980 P.2d 235 (1999), affd, 141 Wash. 2d 731, 10
P.3d 358 (2000) He relies on the Bradley court's language that an arrestee's

resistance of excessive force by a known police officer, effecting a lawful arrest, is

justified only if he was actually about be to be seriously injured, id. But, the

Bradley court drew that language from 11 WPIC 17.02.01, at 257, a jury instruction

specifically addressing an arrestee resisting detention.14 Bradley. 96 Wash. App. at

681-82. The Bradley court was not considering the applicability of the general self-


               14 WPIC 17.02.01 states:

               A person may [use] force [to resist] an arrest [by someone
       known by the person to be a [police] officer] only if the person being
       arrested is in actual and imminent danger of serious injury from an
       officer's use of excessive force. The person may employ such force
       and means as a reasonably prudent person would use under the
       same or similar circumstances.

(Alterations in original.)

                                              35
No. 71912-2-1/36




defense instruction to an assault against a police officer charge. See Id. Lile did

not request this jury instruction below.

       Moreover, the court in State v. Belleman, 70 Wash. App. 778, 782, 856 P.2d
403 (1993) considered and rejected Lile's argument. In Belleman. the defendant

proposed several self-defense jury instructions after he struck a police officer

during a struggle while the officer was attempting to conduct a lawful arrest. k_ at

779-80, 782. The defendant argued that he did not know the man was a police

officer and said that he was fighting back to protect himself, id, at 780. The trial

court refused to give the self-defense instructions, holding that self-defense

instructions do not apply to assaults committed in the course of lawful

apprehensions. Id,

       On appeal, the Belleman court concluded that where an arrest is lawful, but
the defendant does not know that he is being lawfully arrested, he does not have

a right to self-defense nor to such an instruction, id, at 782. The court reasoned
that it makes no difference that the defendant did not know the officer was a police

officer, because a defendant can be charged with third degree assault against non-

police officers whose apprehension of the defendant is "lawful." id, at 782. The
court opined that the essential issue is thus whether the arrest was lawful, not
whether the defendant knew the police officer was an officer, id, at 782-83. The

Belleman court noted that the defendant did not assert that his arrest was unlawful,

nor could he because the facts suggested that he committed an offense, id.

Similarly, here, Lile does not assert that his arrest was unlawful. He asserts only


                                            36
No. 71912-2-1/37




that he is entitled to the self-defense instruction, because he did not know Officer

Woodward was an officer.15 Therefore, under Belleman. even if Lile did not know

that Officer Woodward was a police officer, he does not have a right to the self-

defense instruction.


      Alternatively, Lile argues that he was entitled to the self-defense instruction,

because an arrestee who is being choked may resist and raise self-defense under

State v. Valentine. 132 Wash. 2d 1, 21, 935 P.2d 1294 (1997). In Valentine, the court

considered whether the trial court erred when it provided the jury with a specific

self-defense instruction related to an unlawful arrest, jd at 6. The instruction

stated that a person unlawfully arrested by an officer may resist the arrest if the

means used to resist are reasonable and proportioned to the injuryattempted upon

the arrestee, but the use of force to prevent an unlawful arrest which threatens

only a loss of freedom is not reasonable, id. The defendant argued that the trial

court erred when it instructed the jury that a person may not use force to resist an

unlawful arrest which threatens only a loss of freedom, jd,

       While the Valentine court ultimately considered Valentine's argument, itfirst

noted that it was unnecessary for it to decide the validity of the jury instruction,

because Valentine never claimed that his arrest was unlawful, id, at 7. Lile did

not propose a jury instruction similar to the one in Valentine. Nor does Lile argue

that his arrest was unlawful. Therefore, Lile's reliance on Valentine is misplaced.



       15 The record is replete with evidence that Officer Woodward, whose
marked police car was nearbywith the lights on and who was wearing his uniform,
had announced himself to Lile as a police officer.

                                             37
No. 71912-2-1/38




       The trial court did not abuse its discretion when it denied Lile's request for

the general self-defense jury instruction for the assault of Officer Woodward.

VII.   Cumulative Error

       Finally, Lile argues that the trial court erred when it denied Lile's motion for

a new trial.16 He argues that he is entitled to a new trial, because of the cumulative

error doctrine. The cumulative error doctrine applies only when there have been

several trial errors that standing alone may not be sufficient to justify reversal, but

when combined may deny a defendant a fair trial. State v. Greiff. 141 Wash. 2d 910,

929, 10 P.3d 390 (2000). Here, although we hold the trial court erred when it

denied Lile's affidavit of prejudice as untimely, Lile failed to show how that error

denied him a fair trial. We conclude that the cumulative error doctrine does not

apply here.

       We affirm.




WE CONCUR:




                                                            x^y^\




       16 Lile filed a motion for a new trial. In his motion for a new trial, he argued
 a newtrial was warranted based primarily upon the warrior evidence, the exclusion
 of the evidence of Rowles's domestic violence orders of adjudication, and Owens's
 testimony about whether he would have thrown a punch in the same situation.
                                              38